Argued October 16, 1933.
The defendant was indicted on September 20, 1932 for having on the 20th day of September, 1928 aided and abetted one Alexander D. Robinson, vice-president and treasurer of the Northwestern Trust Company, in the embezzlement, abstraction and wilful *Page 462 
misapplication of certain funds of the Northwestern Trust Company. Defendant was not an officer, director, receiver, superintendent, manager, broker, attorney, agent, employee, or member of said banking institution. Defendant moved to quash and the motion was sustained, from which order an appeal was taken by the Commonwealth.
The same question raised in this appeal is involved in the appeal of Commonwealth of Pennsylvania, Appellant, v. Russell H. Foster, 111 Pa. Super. 451, No. 356, October Term, 1933, in which an opinion has this day been filed sustaining the action of the court below in quashing the indictment. For the reasons therein set forth the judgment is affirmed.